Citation Nr: 1224373	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  10-40 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to April 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for hepatitis C. 

The Veteran provided testimony at a Board videoconference hearing before the undersigned Veterans Law Judge in December 2010.  A transcript of that hearing is of record.

In August 2011, the Board requested a VA expert medical opinion on the Veteran's claim, and in May 2012 requested an addendum.  Both the opinion and addendum are in the claims folder.  In light of the fully favorable decision, an opportunity to respond to the VA expert medical opinions is not required.  See 38 C.F.R. § 20.903.  All requested development was completed, and the case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

The VA expert medical opinion of record establishes that the Veteran's hepatitis C is as likely as not etiologically related to needle sticks in service that were part of his military occupational specialty of dental specialist. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for hepatitis C are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

In light of the grant of service connection for hepatitis C, no further discussion of VCAA compliance is necessary.

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999). 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran's service treatment records are negative for any complaints, findings, or treatment of hepatitis C.  Both his April 1965 entrance examination and his March 1968 separation examination are negative as to any findings related to hepatitis C, and there are no clinical records showing treatment for hepatitis C, or treatment for any lacerations related to needle sticks while serving as a dental specialist.  His DD Form 214 does, however, confirm that dental specialist was his military occupational specialty.  Thus, the Board concedes that occasional needle sticks would be a natural consequence of this duty assignment.

The Veteran contends that he was initially diagnosed with hepatitis C in 1968 at a private treatment facility.  At his hearing, however, he confirmed that the private facility is closed, the physician is deceased, and he does not have any of the records.  The earliest evidence of a hepatitis C diagnosis in the available records is found in a September 2002 private report.  The diagnosis is also confirmed in more recent VA treatment records.  Thus, the question in this case is not whether the Veteran has hepatitis C, as the medical evidence of record confirms this fact.  The question is whether the hepatitis C was incurred in service.

In June 2010, the Veteran was afforded VA examination.  The examiner noted the Veteran's history as a dental hygienist in service, including fingers that were poked many times with dental instruments.  The Veteran has no tattoos, and reported no intravenous drug use for the last twenty years.  The examiner concluded that because the claims folder does not reveal any record of treatment for needle sticks or patients from whom the Veteran may have contracted hepatitis C, there is no evidence that the Veteran was exposed to hepatitis C in service.  The examiner opined that it is not likely that the Veteran's hepatitis C is related to military service or exposure to needle sticks as a dental hygienist while on active duty.

The Board, finding a need for further evaluation on this issue, requested a VHA medical expert opinion in August 2011.  In a September 2011 opinion, a VA physician submitted a report explaining that prior to 1990 testing of patients for hepatitis C would have been impossible, as the characterization of hepatitis as hepatitis C did not exist prior to that time.  The physician also confirmed that inoculation of the Veteran with hepatitis C via needle sticks during his service as a dental specialist is reasonably possible.  The physician then concluded that the claimed needle sticks from being a dental specialist in service are at least as likely as not to be related to the Veteran's hepatitis C.  The physician, however, also concluded that any sexual encounter in service resulting in venereal disease is as likely not to be related to hepatitis C.  Notation of the Veteran's service treatment records showing venereal disease was also made.  And, intravenous drug use, also reported by the Veteran, was also deemed more likely to be related to the Veteran's hepatitis C.  Because of the lack of specific diagnostic capabilities prior to 1990, a specific determination was not likely to be made.

The Board, in May 2012, requested an addendum opinion asking the physician which of the confirmed risk factors was most likely the source of the Veteran's hepatitis C.  In June 2012, the same physician submitted an addendum opinion concluding that each of the three confirmed risk factors is equally likely to have been the source of the Veteran's hepatitis C.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

In this case, the VA examiner's opinion in June 2010 warrants little probative value in that the conclusion is seemingly based on a lack of testing for hepatitis C during the Veteran's service.  As the VHA physician's report shows, such testing was not in existence at that time.  Thus, it is inherently unfair to base an opinion on testing that did not exist.  

The only remaining opinion in the record finds that needle sticks as a dental specialist were plausible, and that these needle sticks, as well as intravenous drug use, and sexual encounters resulting in venereal disease, were equally likely the cause of the Veteran's hepatitis C.  Thus, the evidence is in equipoise as to whether the Veteran's work as a dental specialist in service and/or sexual encounters during service caused his hepatitis C versus intravenous drug use, which would be willful misconduct and could not support a finding of service connection.  As it is plausible that his work as a dental specialist resulted in needle sticks, which the VA expert concluded was as likely as not the cause of his current hepatitis C, the benefit of the doubt is resolved in the Veteran's favor and the Board finds that the criteria for service connection for hepatitis C are met.  38 C.F.R. § 3.102, and Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 




ORDER

Entitlement to service connection for hepatitis C is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


